Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-7, 9-15 and 17-22 are presented for examination.	
Claims 21 and 22 are new.
Claims 1, 9, 10-15 and 17 were amended.
This is a Non-Final Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/09/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-15 and 17-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (US 2015/0120689 –IDS) in view of Wable et al. (US 2016/0371388 – IDS) further in view of Yoshino et al. (US 2014/0172830)

1. Miao teaches, A computer-implemented method comprising:
receiving, at a server, a search query from a device ([0021], [0045] - teaches a computer implemented method receiving at a server device a search query from a remote client device);
selecting a search criterion from among a first criterion and a second criterion (figure 3A, [0023], [0025]-[0026], [0043] teaches, selecting a recommended replacement query term (search criterion) from a list of terms which are candidate replacement terms (first criterion) and correction terms (second criterion) respectively);
executing the search query against a data store using the search criterion, wherein selecting the search criterion ([0021], [0043] teaches, executing the search query against a database using the entry which is the recommended replacement query term via a search engine);
([0021], [0043] teaches, receiving the user search results from the database via the search engine in response to executing the search query); and
transmitting at least a portion of the search results and a state indication corresponding to the search criterion to the device ([0043] - the search results and the recommended replacement term are presented to the remote client device, wherein the displayed recommended replacement term represents which term of the candidate terms was used for the search query (state indication)).
Miao does not teach or disclose, 
…wherein selecting the search criterion comprises: calculating a modulo result of: a hash of one or more search terms in the search query summed with a random value, the random value being selected from a total of N numbers and N is the divisor of the modulo calculator; 
comparing the modulo result to a search criterion selection threshold; 
if the modulo result exceeds the search criterion selection threshold, selecting the first criterion; and 
if the modulo result does not exceed the search criterion selection threshold, selecting the second criterion.
However, Wable discloses, 
calculating a modulo result of a hash of one or more search terms in the search query with a random value, the random value being selected from a total of N numbers and N is the divisor of the modulo calculator; ([0048]-[0050], [0054], [0071] teaches, evaluating a modulo result of a hash of a specific user-term (search terms keyword) wherein the partition can be between 1-N; therefore the selection of the partition is a random value between 1-N); 
([0046], [0050], [0073] teaches, matching the modulo result to a popularity score (search criterion selection threshold)); 
if the modulo result exceeds the search criterion selection threshold, selecting the first criterion ([0046], [0050], [0070], [0073] teaches, if the modulo result exceeds the popularity score, selecting the past posts of the users); and 
if the modulo result does not exceed the search criterion selection threshold, selecting the second criterion ([0046], [0050], [0070], [0073] teaches, if the modulo result is below the popularity score, selecting the posts most recent in time).
Yoshino teaches, search query summed with a random value (Paragraphs [0036], [0038] – teaches adding a random value to a hash function)
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the computer-implemented method of Miao to provide wherein selecting the search criterion comprises: calculating a modulo result of a hash of one or more search terms in the search query summed with a random value, the random value being selected from a total of N numbers and N is the divisor of the modulo calculator; comparing the modulo result to a search criterion selection threshold; if the modulo result exceeds the search criterion selection threshold, selecting the first criterion; and if the modulo result does not exceed the search criterion selection threshold, selecting the second criterion, as taught by the combination of Yoshino and Wable, in order to gain the advantage of providing a social networking system for efficient search and retrieval (See WABLE; paragraph [00021) and secure search processing (Wable, Abstract).

Claim 9 is similar to claim 1 hence rejected similarly.

17. Miao teaches, A system comprising: one or more processors coupled to a non-transitory computer readable medium having stored thereon software instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (fig 4) including:
receiving, at a server, a search query from a device ([0021], [0045] - teaches a computer implemented method receiving at a server device a search query from a remote client device);
selecting a search criterion from among a first criterion and a second criterion (figure 3A, [0023], [0025]-[0026], [0043] teaches, selecting a recommended replacement query term (search criterion) from a list of terms which are candidate replacement terms (first criterion) and correction terms (second criterion) respectively);
executing the search query against a data store using the selected search criterion, wherein selecting the search criterion ([0021], [0043] teaches, executing the search query against a database using the entry which is the recommended replacement query term via a search engine);
receiving search results from the data store in response to executing the selected search query ([0021], [0043] teaches, receiving the user search results from the database via the search engine in response to executing the search query); and
transmitting at least a portion of the search results and a state indication corresponding to the search criterion to the device ([0043] - the search results and the recommended replacement term are presented to the remote client device, wherein the displayed recommended replacement term represents which term of the candidate terms was used for the search query (state indication)).
Miao does not teach or disclose, wherein selecting the search criterion is based on evaluating a modulo result of a hash of one or more search terms keywords summed with a random value, the random value being selected from a total of N numbers and N is the divisor of the modulo calculator; where the evaluating includes comparing the modulo result to a search criterion selection threshold resulting in a first proportion of search being performed using the first criterion and a remaining proportion of searches being performed using the second criterion.
However, Wable discloses,
wherein selecting the search criterion is based on evaluating a modulo result of a hash of one or more search terms keywords summed with a random value, the random value being selected from a total of N numbers and N is the divisor of the modulo calculator; ([0048]-[0050], [0054], [0071] teaches, evaluating a modulo result of a hash of a specific user-term (search terms keyword) wherein the partition can be between 1-N; therefore the selection of the partition is a random value between 1-N)where the evaluating includes comparing the modulo result to a search criterion selection threshold resulting in a first proportion of search being performed using the first criterion and a remaining proportion of searches being performed using the second criterion ([0046], [0050], [0073] teaches, the evaluating includes matching the modulo result to an popularity score resulting in a first database shard (first proportion) of search being performed using the past posts of the users (first criterion) and a second database shard of searches being performed using the posts most recent in time (second criterion)). 
Yoshino teaches, search query summed with a random value (Paragraphs [0036], [0038] – teaches adding a random value to a hash function)
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the computer-implemented method of Miao to provide wherein selecting the search (See WABLE; paragraph [00021) and secure search processing (Wable, Abstract).

Claims 2-4 and 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (US 2015/0120689 –IDS), Wable et al. (US 2016/0371388 – IDS) further in view of Yoshino et al. (US 2017/0172830) and Dasdan et al. (US 2012/0149470 - IDS)

All the limitations of claim 1 are taught above.
2. Miao does not teach or disclose, 
receiving a request for additional results from the search results, wherein the request includes an indication of the additional results requested and the state indication; and providing additional search results according to the state indication.
However, DASDAN discloses, receiving a request for additional results from the search results ([0028], [0037] teaches receiving a request for a single result set of Table 1 (additional results) from the search results), wherein the request includes an indication of the additional results requested and the state indication ([0036]-[0037] teaches the request includes a hyperlink (indication) of the single result set of Table 1 requested and the degree of similarity chosen (state indication)); and providing the additional search results according to the state indication ([0036]-[0037] teaches presenting the single result set of Table 1 based on the degree of similarity chosen). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the computer-implemented method of Miao to provide receiving a request for additional results from the search results, wherein the request includes an indication of the additional results requested and the state indication; and providing additional search results according to the state indication, as taught by Dasdan, in order to gain the advantage of improve relevance of search results (See DASDAN; [0008]).

All the limitations of claim 1 are taught above.
3. Miao does not teach or disclose, wherein the data store includes one or more games and information associated with each game, wherein the information associated with each game includes one or more of game title, game type, game developer name, game first availability time, game most recent version availability time, or game popularity, and wherein executing the search query against a data store using the search criterion includes matching the search criterion against the information associated with each game.
However, DASDAN discloses, wherein the data store includes one or more games and information associated with each of the one or more games ([0023], [0025], [0027] teaches, the game data store 110 includes games received via game server 108 and game metrics (information) associated with each game), wherein the information associated with each game includes one or more of game title, game type, game developer name, game first availability time, game most recent version availability time, or game popularity ([0025], [0027] teaches, the game metrics associated with each game includes type of game), and wherein executing the search ([0021], [0027]-[0028], [0036], [0039], teaches, executing the search query against the game data store 110 using competition criteria (search criterion) includes correlating (matching) the competition criteria against the game metrics associated with each game). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the computer-implemented method of Miao to provide wherein the data store includes one or more games and information associated with each of the one or more games, wherein the information associated with each game includes one or more of game title, game type, game developer name, game first availability time, game most recent version availability time, or game popularity, and wherein executing the search query against a data store using the search criterion includes matching the search criterion against the information associated with each of the one or more games, as taught by Dasdan, in order to gain the advantage of improving the performance of the system and provide scalability in gathering large amount of user preference data (See DASDAN; [0008]).

All the limitations of claim 1 are taught above.
4. Miao does not teach or disclose, wherein the search criterion is the first criterion and the search results comprise search results ranked by respective popularity of each search result.
However, Dasdan discloses, wherein the search criterion is the first criterion and the search results comprise search results ranked by respective popularity of each search result ([0028], [0039] teaches the competition criteria is the unchanged criteria (first criterion) based on the specifics of the competition and the search results comprise search results ranked from best to worst (respective popularity) of each search result). It would have been (See DASDAN; [0008]).

Claim 10 is similar to claim 2 hence rejected similarly.
Claim 11 is similar to claim 3 hence rejected similarly.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (US 2015/0120689 –IDS) and Wable et al. (US 2016/0371388 – IDS)  further in view of Yoshino et al. (US 2017/0172830) and Iwasa et al. (US 2012/0221566 – IDS)

All the limitations of claim 1 are taught above.
5. Miao does not teach or disclose, wherein the search criterion is the second criterion, the method further comprising ranking the search results based on a recency associated with each item that matches the search query.
However, Iwasa discloses, wherein the search criterion is the second criterion ([0040] teaches, the search criteria is the second criteria), the method further comprising ranking the search results based on a recency associated with each item that matches the search query ([0040]-[0042] ranking the search results based on a recency associated with movie role that matches the search query). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the computer-implemented method of KOBO to provide wherein the search (See IWASA; [0027]).
Claim 14 is similar to claim 5 hence rejected similarly.

Claims 6 and  15 are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (US 2015/0120689 –IDS), Wable et al. (US 2016/0371388 – IDS), Yoshino et al. (US 2017/0172830),  Iwasa et al. (US 2012/0221566 – IDS) further in view of Dasdan et al. (US 2012/0149470 - IDS)

All the limitations of claim 5 are taught above.
6. Miao/Iwasa do not teach or disclose, wherein the search results are determined based on the search query irrespective of the search criterion, and wherein the search criterion is used to determine an ordering of the search results.
However, Dasdan discloses, wherein the search results are determined based on the search query irrespective of the search criterion ([0043] teaches, the search results are determined based on the search query are also based on scoring criteria (irrespective of the search criterion)), and wherein the search criterion is used to determine an ordering of the search results ([0039] teaches, the competition criteria is used to determine an ordering of the search results). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the computer-implemented method of Miao to provide wherein the search results are determined based on the search query irrespective of the search criterion, and wherein the search (See DASDAN; paragraph [0011]).

Claim 15 is similar to claim 6 hence rejected similarly.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (US 2015/0120689 –IDS) and Wable et al. (US 2016/0371388 – IDS), Yoshino et al. (US 2017/0172830)  view of Tang et al. (US 2012/0016906 – IDS)

All the limitations of claim 1 are taught above.
7. Miao does not teach or disclose, wherein the search query includes a plurality of terms, and wherein selecting the search criterion is performed on a per search term basis, independent of search criterion selection made for other search terms.
However, Tang discloses wherein the search query includes a plurality of terms ([0049], [0166] teaches, the search query strings include a plurality of keyword strings), and wherein selecting the search criterion is performed on a per search term basis ([0049] teaches, the selection criteria is utilized on each keyword to group them together via the Keyword Selection Module), independent of search criterion selection made for other search terms ([0168]-[0173] teaches, the Keyword Selection Module 330 selects a group of keywords (search terms) based on a manual method (independent of search criterion)). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the computer-implemented method of Miao to provide wherein the search query includes a plurality of terms, and wherein selecting (See TANG; [0053]).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (US 2015/0120689 –IDS) in view of Wable et al. (US 2016/0371388 – IDS) 

All the limitations of claim 11 are taught above.
12. Miao/Dasdan does not teach or disclose, wherein search criterion selection is based on a configurable threshold.
However, Wable discloses, discloses wherein search criterion selection is based on a configurable threshold ([0048], [0073] teaches, ranking criteria selection is based on a popularity score (configurable threshold) which changes based on popularity of users). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the non-transitory computer-readable medium of Miao to provide wherein search criterion selection is based on a configurable threshold, as taught by Wable, in order to gain the advantage of increasing the interactions between the users of a social networking system (See WABLE; [0022]).

All the limitations of claim 11 are taught above.
13. Miao/Dasdan does not teach or disclose, wherein search criterion selection is based on a threshold that is configurable independently for one or more specific search terms.
However, Wable discloses, wherein search criterion selection is based on a threshold that is configurable independently for one or more specific search terms. ((0039), [0048), [0073] teaches, ranking criteria selection is based on a popularity score (configurable threshold) that changes based on popularity of users for each user nick name (independently for one or more specific search terms)). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the non-transitory computer-readable medium of Miao to provide wherein search criterion selection is based on a threshold that is configurable independently for one or more specific search terms, as taught by Wable, in order to gain the advantage of increasing the interactions between the users of a social networking system (See Wable; [0022]).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (US 2015/0120689 –IDS) in view of Wable et al. (US 2016/0371388 – IDS), Yoshino et al. (US 2017/0172830) further in view of Dasdan et al. (US 2012/0149470 - IDS)

All the limitations of claim 17 are taught above.
18. Miao/Wable/Yoshino does not teach and disclose, receiving a request for additional results from the search results, wherein the request includes an indication of the additional results requested and the state indication; and providing additional search results according to the state indication.
However, Dasdan discloses, receiving a request for additional results from the search results ([0028], [0037] teaches, receiving a request for a single result set of Table 1 (additional results) from the search results), wherein the request includes an indication of the additional results requested and the state indication ([0036]-[0037] teaches, the request includes a hyperlink (indication) of the single result set of Table 1 requested and the degree of similarity chosen (state indication)); and 
providing the additional search results according to the state indication ([0036]-[0037] teaches, presenting the single result set of Table 1 based on the degree of similarity chosen). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Miao to provide receiving a request for additional results from the search results, wherein the request includes an indication of the additional results requested and the state indication; and providing additional search results according to the state indication, as taught by Dasdan, in order to gain the advantage of improve relevance of search results (See DASDAN; [0008]). 

Claim 19 is similar to claim 4 hence rejected similarly.

Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (US 2015/0120689 –IDS) in view of Wable et al. (US 2016/0371388 – IDS), Yoshino et al. (US 2017/0172830) further in view of Iwasa (US 2012/0221566 – IDS)
	
	All the limitations of claim 17 are taught above.
20. Miao/Wable/Yoshino do not teach or disclose, wherein the second criterion directs a search engine to return search results ranked based on a recency associated with each item that corresponds to respective search results.
However, Iwasa teaches, wherein the second criterion directs a search engine to return search results ranked based on a recency associated with each item that corresponds to respective ([0040] teaches the search criteria is the second criteria and ranking the search results is based on a recency associated with movie role that matches the search query). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Miao to provide wherein the second criterion directs a search engine to return search results ranked based on a recency associated with each item that corresponds to respective search results, as taught by Iwasa, in order to gain the advantage of providing efficient browsing of the various content items (See IWASA; [0027]).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (US 2015/0120689 –IDS) in view of Wable et al. (US 2016/0371388 – IDS) and view of Yoshino et al. (US 2014/0172830) further in view of Romero et al. (US 2018/0096027)

All the limitations of claim 3 are taught above.
The combination of Miao/Wable and Yoshino do not teach or disclose, wherein the search criterion selection threshold comprises at least two thresholds.
However, Romero teaches, wherein the search criterion selection threshold comprises at least two thresholds (Paragraph 6 – using first and second threshold for retrieving and filtering data set).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Miao to provide first and second search criteria and thresholds, as taught by Romero, because both Miao and Romero are in the same field of endeavor of query processing, and by allowing for multiple search criterion would allow Miao the ability to search plurality of databases (See Romero, paragraph 6).

22.  Romero teaches, the computer-implemented method of claim 21, wherein the at least the two thresholds comprise a first threshold used for a first set of search terms and a global threshold used for a remainder of search terms (Paragraph 6 – retrieving results and filtering results).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Amresh Singh/
Primary Examiner, Art Unit 2159